Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 17, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as a hospital supervisor, accepting a voluntary buy-out incentive from hospital management when she heard that her position was about to be eliminated. The Unemployment Insurance Appeal Board thereafter ruled that claimant was disqualified from receiving benefits on the ground that she voluntarily left her employment without good cause. We affirm. Leaving work in anticipation of a possible future discharge has been found to constitute a voluntary resignation from employment (see, Matter of Robertson [Hudacs], 206 AD2d 563). Similarly, this Court has ruled that acceptance of a buy-out incentive in exchange for resignation does not constitute good cause for leaving employment (see, Matter of Leung [Sweeney], 219 AD2d 741, 742). We conclude that substantial evidence supports the Board’s ruling that claimant left her employment under disqualifying circumstances.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.